DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No.10, 416,745. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application
Patent No.10, 416,745
1. An electronic device, comprising: a display; one or more processors; and memory storing one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a request to display a battery usage user interface; determining whether battery savings suggestion criteria have been met for a first setting; and in response to the request, displaying a battery usage user interface that includes a representation of battery usage attributed to one or more applications of the electronic device, wherein: in accordance with a determination that the battery savings suggestion criteria have been met for the first setting, the battery usage user interface includes a suggestion for adjusting the first setting displayed concurrently with the representation of battery usage attributed to the one or more applications of the electronic device; and in accordance with a determination that the battery savings suggestion criteria have not been met for the first setting, the battery usage user interface does not include the suggestion for adjusting the first setting.
1.  An electronic device, comprising: a display;  a touch-sensitive surface;  one or more processors;  memory;  and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing a method comprising: determining battery usage attributed to a first application over a first time period, wherein the battery usage 
attributed to the first application over the first time period includes exceptional battery usage that occurred during the first time period;  receiving a request to display a battery usage user interface;  and in response  to receiving the request: in accordance with a determination that the exceptional battery usage attributed to the first application that occurred during the first time period meets qualifier display criteria, displaying a representation of battery usage attributed to the first application over the first time period that includes qualifier information that is indicative of one or more causes of the exceptional battery usage attributed to the first application over the first time period;  and in accordance with a determination 
that the exceptional battery usage attributed to the first application that occurred during the first time period does not meet the qualifier display criteria, displaying a representation of battery usage attributed to the first application over the first time period that does not include the qualifier 
information;  determining battery usage attributed to a second application over 
the first time period, wherein the battery usage attributed to the second 
application over the first time period includes exceptional battery usage that 
occurred during the first time period;  receiving a second request to display 
the battery usage user interface;  and in response to receiving the second 
request: in accordance with a determination that the exceptional battery usage 
attributed to the second application that occurred during the first time period 
meets qualifier display criteria, displaying a representation of battery usage attributed to the second application over the first time period that includes qualifier information that is indicative of one or more causes of the exceptional battery usage attributed to the second application over the first 
time period;  and in accordance with a determination that the exceptional 
battery usage attributed to the second application that occurred during the 
first time period does not meet the qualifier display criteria displaying a representation of battery usage attributed to the second application over the first time period that does not include the qualifier information. 



29.  A non-transitory computer readable storage medium storing one or more 
programs, the one or more programs comprising instructions, which when executed by an electronic device with a display and a touch-sensitive surface, cause the device to perform a method comprising: determining battery usage attributed to 
a first application over a first time period, wherein the battery usage attributed to the first application over the first time period includes exceptional battery usage that occurred during the first time period;  
receiving a request to display a battery usage user interface;  and in response 
to receiving the request: in accordance with a determination that the exceptional battery usage attributed to the first application that occurred during the first time period meets qualifier display criteria, displaying a 
representation of battery usage attributed to the first application over the first time period that includes qualifier information that is indicative of one or more causes of the exceptional battery usage attributed to the first application over the first time period;  and in accordance with a determination that the exceptional battery usage attributed to the first application that 
occurred during the first time period does not meet the qualifier display 
criteria, displaying a representation of battery usage attributed to the first 
application over the first time period that does not include the qualifier 
information;  determining battery usage attributed to a second application over 
the first time period, wherein the battery usage attributed to the second 
application over the first time period includes exceptional battery usage that 
occurred during the first time period;  receiving a second request to display 
the battery usage user interface;  and in response to receiving the second 
request: in accordance with a determination that the exceptional battery usage 
attributed to the second application that occurred during the first time period 
meets qualifier display criteria, displaying a representation of battery usage attributed to the second application over the first time period that includes qualifier information that is indicative of one or more causes of the exceptional battery usage attributed to the second application over the first 
time period;  and in accordance with a determination that the exceptional 
battery usage attributed to the second application that occurred during the 
first time period does not meet the qualifier display criteria, displaying a representation of battery usage attributed to the second application over the first time period that does not include the qualifier information.
17. (Currently Amended) A method comprising: at an electronic device including a display: receiving a request to display a battery usage user interface; determining whether battery savings suggestion criteria have been met for a first setting; and in response to the request, displaying a battery usage user interface that includes a representation of battery usage attributed to one or more applications of the electronic device, wherein: in accordance with a determination that the battery savings suggestion criteria have been met for the first setting, the battery usage user interface [[that]] includes a suggestion for adjusting the first setting displayed concurrently with the representation of battery usage attributed to the one or more applications of the electronic device; and in accordance with a determination that the battery savings suggestion criteria have not been met for the first setting, the battery usage user interface does not include the suggestion for adjusting the first setting.

15.  A method comprising: at an electronic device with one or more processors and memory: determining battery usage attributed to a first application over a first time period, wherein the battery usage attributed to the first application over the first time period includes exceptional battery 
usage that occurred during the first time period;  receiving a request to display a battery usage user interface;  and in response to receiving the request: in accordance with a determination that the exceptional battery usage attributed to the first application that occurred during the first time period  meets qualifier display criteria, displaying a representation of battery usage attributed to the first application over the first time period that includes qualifier information that is indicative of one or more causes of the 
exceptional battery usage attributed to the first application over the first time period;  and in accordance with a determination that the exceptional battery usage attributed to the first application that occurred during the first time period does not meet the qualifier display criteria, displaying a representation of battery usage attributed to the first application over the first time period that does not include the qualifier information;  determining battery usage attributed to a second application over the first time period, 
wherein the battery usage attributed to the second application over the first time period includes exceptional battery usage that occurred during the first time period;  receiving a request second to display the battery usage user interface;  and in response to receiving the second request: in accordance with a determination that the exceptional battery usage attributed to the second application that occurred during the first time Period meets qualifier display 
criteria, displaying a representation of battery usage attributed to the second 
application over the first time period that includes qualifier information that 
is indicative of one or more causes of the exceptional battery usage attributed 
to the second application over the first time period;  and in accordance with a  determination that the exceptional battery usage attributed to the second application that occurred during the first time period does not meet the qualifier display criteria, displaying a representation of battery usage 
attributed to the second application over the first time period that does not  include the qualifier information. 




As demonstrated, the claims of Patent# 10, 416,745disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the 1-42 of Patent 10, 416,745to modify the claims to achieve the features of claims of the instant application.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No.9, 606,706. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application
U.S. Patent No.9,606,706
1. An electronic device, comprising: a display; one or more processors; and memory storing one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a request to display a battery usage user interface; determining whether battery savings suggestion criteria have been met for a first setting; and in response to the request, displaying a battery usage user interface that includes a representation of battery usage attributed to one or more applications of the electronic device, wherein: in accordance with a determination that the battery savings suggestion criteria have been met for the first setting, the battery usage user interface includes a suggestion for adjusting the first setting displayed concurrently with the representation of battery usage attributed to the one or more applications of the electronic device; and in accordance with a determination that the battery savings suggestion criteria have not been met for the first setting, the battery usage user interface does not include the suggestion for adjusting the first setting.
38. An electronic device, comprising: a display;  a memory;  and a processor coupled to the display and the memory, the processor configured to: attribute a portion of battery usage of a first hardware subsystem during a first time period to a first application based on the battery usage of the first hardware subsystem that occurred during activity by the first application during the first time period;  attribute a portion of the battery usage of the first hardware subsystem during the first time period to a second application based on the battery usage of the first hardware subsystem that occurred during activity by the second application during the first time period;  receive a request to display a battery usage user interface corresponding to the first time period;  in response to the request to display a battery usage user interface corresponding to the first time period, display the battery usage user interface that includes a representation of the battery usage attributed to the first application during the first time period and a representation of the battery usage attributed to the second application during the first time period;  attribute a portion of battery usage of the first hardware subsystem 
during a second time period to the first application based on the battery usage 
of the first hardware subsystem that occurred during activity by the first application during the second time period;  attribute a portion of the battery usage of the first hardware subsystem during the second time period to the second application based on the battery usage of the first hardware subsystem 
that occurred during activity by the second application during the second time 
period;  receive a request to display the battery usage user interface corresponding to the second time period, the second time period at least partially overlapping with the first time period;  and in response to the 
request to display the battery usage interface corresponding to the second time period, display the battery usage user interface including a representation of the battery usage attributed to the first application during the second time period and a representation of the battery usage attributed the second application during the second time period.
16. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: receiving a request to display a battery usage user interface; determining whether battery savings suggestion criteria have been met for a first setting; and in response to the request, displaying a battery usage user interface that includes a representation of battery usage attributed to one or more applications of the electronic device, wherein: in accordance with a determination that the battery savings suggestion criteria have been met for the first setting, the battery usage user interface includes a suggestion for adjusting the first setting displayed concurrently with the representation of battery usage attributed to the one or more applications of the electronic device; and in accordance with a determination that the battery savings suggestion criteria have not been met for the first setting, the battery usage user interface does not include the suggestion for adjusting the first setting.


1.  A non-transitory computer-readable storage medium storing one or more 
programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the 
device to: attribute a portion of battery usage of a first hardware subsystem during a first time period to a first application based on the battery usage of the first hardware subsystem that occurred during activity by the first application during the first time period;  attribute a portion of the battery usage of the first hardware subsystem during the first time period to a second application based on the battery usage of the first hardware subsystem that occurred during activity by the second application during the first time period;  receive a request to display a battery usage user interface corresponding to the first time period;  in response to the request to display a battery usage user interface corresponding to the first time period, display the battery usage user interface that includes a representation of the battery usage attributed to the first application during the first time period and  representation of the battery usage attributed to the second application during the first time period;  attribute a portion of battery usage of the first hardware subsystem during a second time period to the first application based on the battery usage of the first hardware subsystem that occurred during activity by the first application during the second time period;  attribute a 
portion of the battery usage of the first hardware subsystem during the second 
time period to the second application based on the battery usage of the first 
hardware subsystem that occurred during activity by the second application 
during the second time period;  receive a request to display the battery usage 
user interface corresponding to the second time period, the second time period 
at least partially overlapping with the first time period;  and in response to 
the request to display the battery usage interface corresponding to the second 
time period, display the battery usage user interface including a representation of the battery usage attributed to the first application during the second time period and a representation of the battery usage attributed the second application during the second time period.
17. (Currently Amended) A method comprising: at an electronic device including a display: receiving a request to display a battery usage user interface; determining whether battery savings suggestion criteria have been met for a first setting; and in response to the request, displaying a battery usage user interface that includes a representation of battery usage attributed to one or more applications of the electronic device, wherein: in accordance with a determination that the battery savings suggestion criteria have been met for the first setting, the battery usage user interface [[that]] includes a suggestion for adjusting the first setting displayed concurrently with the representation of battery usage attributed to the one or more applications of the electronic device; and in accordance with a determination that the battery savings suggestion criteria have not been met for the first setting, the battery usage user interface does not include the suggestion for adjusting the first setting.

  27.  A method comprising: at an electronic device with one or more processors and memory: attributing a portion of battery usage of a first hardware subsystem during a first time period to a first application based on the battery usage of the first hardware subsystem that occurred during activity by the first application during the first time period;  attributing a portion of the battery usage of the first hardware subsystem during the first time period to a second application based on the battery usage of the first hardware subsystem that occurred during activity by the second application during the first time period;  receiving a request to display a battery usage user interface corresponding to the first time period;  in response to the request to display a battery usage user interface corresponding to the first time period, displaying the battery usage user interface that includes a representation of the battery usage attributed to the first application during the first time period and a representation of the battery usage attributed the second application during the first time period attributing a portion of battery usage of the first hardware subsystem during a second time period to the first application based on the battery usage of the first hardware subsystem that occurred during activity by the first application during the 
second time period;  attributing a portion of the battery usage of the first hardware subsystem during the second time period to the second application based on the battery usage of the first hardware subsystem that occurred during activity by the second application during the second time period;  receiving a request to display the battery usage user interface corresponding to the second time period, the second time period at least partially overlapping with the first time period;  and in response to the request to display the battery usage interface corresponding to the second time period, displaying the battery usage user interface including a representation of the battery usage attributed to the first application during the second time period and a representation of the battery usage attributed the second application during the second time period. 



As demonstrated, the claims of Patent# 9,606,706 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of Patent 9,606,706 to modify the claims to achieve the features of claims of the instant application.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification and based on applicant's argument filed on on 09/17/2021 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the claims 1-45 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186